2017 IL App (4th) 150807

    NOS. 4-15-0807, 4-15-0808, 4-15-0809, 4-15-0810, 4-15-0811, 4-15-0812, 4-15-0819,
4-15-0820,4-15-0821, 4-15-0822, 4-15-0823, 4-15-0824, 4-15-0825, 4-15-0826, 4-15-0827,
          4-15-0828, 4-15-0829, 4-15-0833, 4-15-0834, 4-15-0836, 4-15-0839 cons.

                              IN THE APPELLATE COURT
                                                                                   FILED
                                      OF ILLINOIS                                  July 28, 2017
                                                                                   Carla Bender
                                  FOURTH DISTRICT                              4th District Appellate
                                                                                     Court, IL
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )    Appeal from
n/k/a Illinois Extension Pipeline                     )    Circuit Court of
Company, LLC,                                         )    McLean County
                Plaintiff-Appellee,                   )    No. 14ED27
         v.                (No. 4-15-0807)            )
MONARCH FARMS, LLC; NONRECORD                         )
CLAIMANTS; and UNKNOWN OWNERS,                        )
                Defendants-Appellants.                )
____________________________________________          )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )    No. 14ED43
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0808)            )
JOHN L. BENJAMIN; NONRECORD CLAIMANTS;                )
and UNKNOWN OWNERS,                                   )
                Defendants-Appellants.                )
____________________________________________          )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )    No. 14ED44
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0809)            )
ESTATE OF DOROTHY BENJAMIN; JOHN                      )
WHITE, Tenant; NONRECORD CLAIMANTS;                   )
UNKNOWN OWNERS; and UNKNOWN HEIRS or                  )
LEGATEES,                                             )
                Defendants-Appellants.                )
____________________________________________          )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                   )   No. 14ED45
n/k/a Illinois Extension Pipeline                    )
Company, LLC,                                        )
                Plaintiff-Appellee,                  )
                v.         (No. 4-15-0810)           )
MONARCH FARMS, LLC; JULIA B. CRESCI, as              )
Trustee Under the Provisions of a Trust Agreement    )
Dated December 26, 2012, Known as the Julia B.       )
Cresci Revocable Living Trust; THE JULIA B.          )
CRESCI REVOCABLE LIVING TRUST; WILLIAM               )
M. BUTLER; WADE E. BUTLER; KATHRYN B.                )
REYNOLDS; JOHN Y. BUTLER; BILL BUTLER;               )
WADE BUTLER; JOHN BUTLER; KATIE MOORE;               )
NONRECORD CLAIMANTS; and UNKNOWN                     )
OWNERS,                                              )
                Defendants-Appellants.               )
____________________________________________         )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                   )   No. 14ED52
n/k/a Illinois Extension Pipeline                    )
Company, LLC,                                        )
                Plaintiff-Appellee,                  )
                v.         (No. 4-15-0811)           )
MARGOT Y. RUDESILL, as Trustee Under the             )
Provisions of a Trust Agreement Dated November 10,   )
1987; TRUST AGREEMENT DATED NOVEMBER                 )
10, 1987; KURT RUDESILL, Tenant; NONRECORD           )
CLAIMANTS; and UNKNOWN OWNERS,                       )
                Defendants-Appellants.               )
____________________________________________         )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                   )   No. 14ED53
n/k/a Illinois Extension Pipeline                    )
Company, LLC,                                        )
                Plaintiff-Appellee,                  )
                v.         (No. 4-15-0812)           )
KENT MURPHY; LINDA MURPHY;                           )
METROPOLITAN LIFE INSURANCE COMPANY,                 )
as Mortgagee; NONRECORD CLAIMANTS; and               )
UNKNOWN OWNERS,                                      )
                Defendants-Appellants.               )
____________________________________________         )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )

                                         -2-
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )   No. 14ED19
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0819)            )
ROSEMARY KING, as Trustee of the Trust Under the      )
Last Will and Testament of Allan King; THE TRUST      )
UNDER THE LAST WILL AND TESTAMENT OF                  )
ALLAN KING; DAVID A. KING, Individually and           )
d/b/a King Brothers; JOHN J. KING, Individually and   )
d/b/a King Brothers; NONRECORD CLAIMANTS;             )
UNKNOWN OWNERS; and UNKNOWN HEIRS                     )
and LEGATEES,                                         )
                Defendants-Appellants.                )
____________________________________________          )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )   No. 14ED07
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0820)            )
CATHERINE JORDAN KELLER; PATRICIA                     )
JORDAN; CARL D. REUM, Individually and d/b/a          )
Reum Brothers Farm; ROGER L. REUM, Individually       )
and d/b/a Reum Brothers Farm; NONRECORD               )
CLAIMANTS; and UNKNOWN OWNERS,                        )
                Defendants-Appellants.                )
____________________________________________          )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )
n/k/a Illinois Extension Pipeline                     )   No. 14ED09
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0821)            )
DORIS J. GRUNLOH, as Trustee of the Doris J.          )
Grunloh Revocable Living Trust Dated May 26, 2000,    )
and Individually as Life Tenant; DORIS J. GRUNLOH     )
REVOCABLE LIVING TRUST; GREGORY                       )
GRUNLOH; DOUGLAS GRUNLOH; SCOT                        )
GRUNLOH; TODD GRUNLOH; 1ST FARM                       )
CREDIT SERVICES, as Mortgagee; FARM CREDIT            )
SERVICES OF WEST CENTRAL ILLINOIS, as                 )
Mortgagee; NONRECORD CLAIMANTS; and                   )
UNKNOWN OWNERS,                                       )
                Defendants-Appellants.                )
                                                      )
                                                      )
                                                      )

                                         -3-
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )   No. 14ED24
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0822)            )
ULEVIA H. PROSSER, as Trustee of the Ulevia H.        )
Prosser Living Trust, Dated January 27, 1998; THE     )
ULEVIA H. PROSSER LIVING TRUST DATED                  )
JANUARY 27, 1998; RAYMOND DEAN PROSSER,               )
as Trustee of the Raymond Dean Prosser Living Trust   )
Dated January 27, 1998; BUSEY BANK, as                )
Mortgagee; NONRECORD CLAIMANTS; and                   )
UNKNOWN OWNERS,                                       )
                Defendants-Appellants.                )
____________________________________________          )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )   No. 14ED26
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0823)            )
TERRENCE G. KILLIAN and TIMOTHY A.                    )
KILLIAN, as Co-Trustees of the Tom and Jean Killian   )
Family Trust Dated April 24, 2009; TOM AND JEAN       )
KILLIAN FAMILY TRUST DATED APRIL 24,                  )
2009; THE DEPARTMENT OF REVENUE, as                   )
Mortgagee; NONRECORD CLAIMANTS; and                   )
UNKNOWN OWNERS,                                       )
                Defendants-Appellants.                )
____________________________________________          )   No. 14ED12
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0824)            )
LESLIE DEAN TROYER; MARY TERESA                       )
TROYER; FIRST NATIONAL BANK OF                        )
SULLIVAN, as Mortgagee; NONRECORD                     )
CLAIMANTS; and UNKNOWN OWNERS,                        )
                Defendants-Appellants.                )
____________________________________________          )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )

                                          -4-
                                                      )   No. 14ED17
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0825)            )
ROBERT J. KING, as Trustee of the Robert J. King      )
Declaration of Trust; THE ROBERT J. KING              )
DECLARATION OF TRUST; MARY E. SWEENEY;                )
ANN M. HARVEY; STEPHEN E. KING; DAVID A.              )
KING, Individually and d/b/a King Brothers; JOHN J.   )
KING, Individually and d/b/a King Brothers;           )
NONRECORD CLAIMANTS; and UNKNOWN                      )
OWNERS,                                               )
                Defendants-Appellants.                )
____________________________________________          )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )   No. 14ED33
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0826)            )
TIMOTHY A. KILLIAN; PEOPLES BANK OF                   )
LEXINGTON, ILLINOIS, as Mortgagee;                    )
NONRECORD CLAIMANTS; and UNKNOWN                      )
OWNERS,                                               )
                Defendants-Appellants.                )
____________________________________________          )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )   No. 14ED36
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0827)            )
C&C WEBBER PROPERTIES, INC.; MARK                     )
FREED; NONRECORD CLAIMANTS; and                       )
UNKNOWN OWNERS,                                       )
                Defendants-Appellants.                )
____________________________________________          )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                    )   No. 14ED38
n/k/a Illinois Extension Pipeline                     )
Company, LLC,                                         )
                Plaintiff-Appellee,                   )
                v.         (No. 4-15-0828)            )
KILLIAN FARMS, INC.; MK FARMS;                        )
NONRECORD CLAIMANTS; and UNKNOWN                      )
OWNERS,                                               )
                Defendants-Appellants.                )

                                          -5-
                                                     )   No. 14ED39
ENBRIDGE PIPELINE (ILLINOIS), LLC,                   )
n/k/a Illinois Extension Pipeline                    )
Company, LLC,                                        )
                Plaintiff-Appellee,                  )
                v.         (No. 4-15-0829)           )
AL KILLIAN; MK FARMS; NONRECORD                      )
CLAIMANTS; and UNKNOWN OWNERS,                       )
                Defendants-Appellants.               )
____________________________________________         )   No. 14ED40
ENBRIDGE PIPELINE (ILLINOIS), LLC,                   )
n/k/a Illinois Extension Pipeline                    )
Company, LLC,                                        )
                Plaintiff-Appellee,                  )
                v.         (No. 4-15-0833)           )
AL KILLIAN, as Trustee of a Trust Agreement Dated    )
September 10, 1997, Known as the Al Killian Trust;   )
THE AL KILLIAN TRUST, Dated September 10,            )
1997; MK FARMS, INC.; NONRECORD                      )
CLAIMANTS; and UNKNOWN OWNERS,                       )
                Defendants-Appellants.               )
____________________________________________         )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                   )   No. 14ED41
n/k/a Illinois Extension Pipeline                    )
Company, LLC,                                        )
                Plaintiff-Appellee,                  )
                v.         (No. 4-15-0834)           )
KORTE FARM PARTNERSHIP TRUST, Dated                  )
December 26, 2011; NONRECORD CLAIMANTS;              )
and UNKNOWN OWNERS,                                  )
                Defendants-Appellants.               )
____________________________________________         )
ENBRIDGE PIPELINE (ILLINOIS), LLC,                   )   No. 14ED46
n/k/a Illinois Extension Pipeline                    )
Company, LLC,                                        )
                Plaintiff-Appellee,                  )
                v.         (No. 4-15-0836)           )
BETTY M. BITTNER, as Trustee of the Betty Bittner    )
Revocable Trust Dated June 7, 2008; THE BETTY        )
BITTNER REVOCABLE TRUST DATED JUNE 7,                )
2008; VICTOR W. BITTNER, as Trustee of the Victor    )
W. Bittner Revocable Trust Dated June 7, 2008; THE   )
VICTOR W. BITTNER REVOCABLE TRUST                    )
DATED JUNE 7, 2008; NONRECORD                        )
CLAIMANTS; and UNKNOWN OWNERS,                       )
         Defendants-Appellants.                      )

                                         -6-
                                                           )    No. 14ED49
 ENBRIDGE PIPELINE (ILLINOIS), LLC,                        )
 n/k/a Illinois Extension Pipeline                         )
 Company, LLC,                                             )
                 Plaintiff-Appellee,                       )
                 v.         (No. 4-15-0839)                )
 BRYAN K. HOGGINS; NATIONAL CITY BANK,                     )
 Mortgagee; BANK OF NEW YORK MELLON                        )
 CORPORATION; TRUSTEE UNDER THE                            )
 POOLING AND SERVICE AGREEMENT,                            )    Honorable
 Mortgagee; NONRECORD CLAIMANTS; and                       )    Paul G. Lawrence,
 UNKNOWN OWNERS,                                           )    Judge Presiding.
                 Defendants-Appellants.

               JUSTICE STEIGMANN delivered the judgment of the court, with opinion.
               Justices Holder White and Pope concurred in the judgment and opinion.

                                           OPINION

¶1             In April 2014, the Illinois Commerce Commission (Commission) granted

plaintiff, Enbridge Pipeline (Illinois), LLC, now known as the Illinois Extension Pipeline

Company (IEPC), eminent-domain authority to acquire easements over certain real estate for the

planned construction of an approximately 170-mile liquid petroleum (oil) pipeline project known

as the Southern Access Extension (SAX).

¶2             During the months of June and July 2014, IEPC filed separate complaints for

“condemnation of permanent and temporary easements for common-carrier pipeline”

(condemnation complaints) against the following defendants: (1) Monarch Farms, LLC (McLean

County case No. 14-ED-27, this court’s case No. 4-15-0807); (2) John L. Benjamin (McLean

County case No. 14-ED-43, this court’s case No. 4-15-0808); (3) the Estate of Dorothy Benjamin

and John White (McLean County case No. 14-ED-44; this court’s case No. 4-15-0809); (4)

Monarch Farms, LLC, Julia B. Cresci, the Julia B. Cresci Revocable Living Trust, William M.

Butler, Wade E. Butler, Kathryn B. Reynolds, John Y. Butler, Bill Butler, Wade Butler, John

Butler, and Katie Moore (McLean County case No. 14-ED-45, this court’s case No. 4-15-0810);

                                               -7-
(5) Margot Y. Rudesill, the Trust Agreement dated November 10, 1987, and Kurt Rudesill

(McLean County case No. 14-ED-52, this court’s case No. 4-15-0811); (6) Kent Murphy, Linda

Murphy, and Metropolitan Life Insurance Company (McLean County case No. 14-ED-53, this

court’s case No. 4-15-0812); (7) Rosemary King, the Trust Under the Last Will and Testament of

Allan King, and David A. King and John J. King, both individually and d/b/a King Brothers

(McLean County case No. 14-ED-19, this court’s case No. 4-15-0819); (8) Catherine Jordan

Keller, Patricia Jordan, and Carl D. Reum and Roger L. Reum, both individually and d/b/a Reum

Brothers Farm (McLean County case No. 14-ED-07, this court’s case No. 4-15-0820); (9) Doris

J. Grunloh, Doris J. Grunloh Revocable Living Trust, Gregory Grunloh, Douglas Grunloh, Scot

Grunloh, Todd Grunloh, 1st Farm Credit Services, and Farm Credit Services of West Central

Illinois (McLean County case No. 14-ED-09, this court’s case No. 4-15-0821); (10) Ulevia H.

Prosser, the Ulevia H. Prosser Living Trust, Raymond Dean Prosser, and Busey Bank (McLean

County case No. 14-ED-24, this court’s case No. 4-15-0822); (11) Terrence G. Killian, Timothy

A. Killian, Tom and Jean Killian Family Trust, and the Department of Revenue (McLean County

case No. 14-ED-26, this court’s case No. 4-15-0823); (12) Leslie Dean Troyer, Mary Teresa

Troyer, and First National Bank of Sullivan (McLean County case No. 14-ED-12, this court’s

case No. 4-15-0824); (13) Robert J. King, the Robert J. King Declaration of Trust, Mary E.

Sweeney, Ann M. Harvey, Stephen E. King, and David A. King and John J. King, both

individually and d/b/a King Brothers (McLean County case No. 14-ED-17, this court’s case No.

4-15-0825); (14) Timothy A. Killian and Peoples Bank of Lexington, Illinois (McLean County

case No. 14-ED-33, this court’s case No. 4-15-0826); (15) C&C Webber Properties, Inc., and

Mark Freed (McLean County case No. 14-ED-36, this court’s case No. 4-15-0827); (16) Killian

Farms, Inc., and MK Farms (McLean County case No. 14-ED-38, this court’s case No. 4-15-



                                              -8-
0828); (17) Al Killian and MK Farms (McLean County case No. 14-ED-39, this court’s case No.

4-15-0829); (18) Al Killian, the Al Killian Trust, and MK Farms, Inc. (McLean County case No.

14-ED-40, this court’s case No. 4-15-0833); (19) Korte Farm Partnership Trust (McLean County

case No. 14-ED-41, this court’s case No. 4-15-0834); (20) Betty M. Bittner, the Betty Bittner

Revocable Trust, Victor W. Bittner, and the Victor W. Bittner Revocable Trust (McLean County

case No. 14-ED-46, this court’s case No. 4-15-0836); and (21) Bryan K. Hoggins, National City

Bank, Bank of New York Mellon Corporation, and Trustee under the Polling and Service

Agreement (McLean County case No. 14-ED-49, this court’s case No. 4-15-0839) (collectively,

landowners).

¶3             IEPC’s condemnation complaints sought (1) right-of-way and easement interests

in landowners’ respective properties and (2) determinations as to just compensation IEPC owed

to landowners for its property interests. In response, each landowner filed a “traverse and motion

to dismiss” (traverse motions), seeking dismissal of IEPC’s condemnation complaints. Following

a November 2014 hearing, the trial court denied landowners’ traverse motions.

¶4             In September 2014, a jury was empanelled to consider (1) IEPC’s condemnation

complaints against landowners in McLean County case Nos. 14-ED-27, 14-ED-43, 14-ED-44,

14-ED-45, 14-ED-52, and 14-ED-53 and (2) landowners’ consolidated damages counterclaim.

Prior to opening statements, the trial court granted IEPC’s motion to exclude landowners’

controlled expert witnesses. Thereafter, IEPC moved for directed verdicts on its condemnation

complaints. Following argument, the court (1) granted directed verdicts in IEPC’s favor as to the

six landowners and (2) awarded landowners just compensation totaling $124,000.

¶5             At an October 2015 pretrial hearing involving the remaining landowners, the trial

court granted IEPC’s motion in limine, which barred landowners from providing expert or lay



                                               -9-
witness opinion testimony as to just compensation in connection with IEPC’s condemnation

complaints. Thereafter, the parties agreed that the court could conduct a stipulated bench trial on

IEPC’s condemnation complaints. Subsequent events that occurred during the bench trial

prompted the court to (1) grant IEPC’s motion for a directed verdict and (2) award landowners

just compensation totaling $233,500.

¶6             Landowners appeal, raising numerous claims that challenge the trial court’s

rulings. For the reasons that follow, we vacate the trial court’s denial of landowners’ traverse

motions and remand with directions for further proceedings.

¶7                                      I. BACKGROUND

¶8             The issues presented in this appeal concern the trial court’s rulings on the

following issues: (1) IEPC’s condemnation suit, which includes landowners’ claims regarding

the court’s evidentiary rulings and (2) landowners’ traverse motions. The following

chronological discussion is tailored to those two issues.

¶9                                     A. Procedural History

¶ 10           In Enbridge Energy (Illinois), LLC v. Kuerth, 2016 IL App (4th) 150519, ¶¶ 6-23,

69 N.E.3d 287, and Enbridge Pipeline (Illinois), LLC v. Hoke, 2017 IL App (4th) 150544, ¶¶ 6-

23, this court chronicled the extensive procedural history regarding IEPC’s intent to (1)

construct, operate, and maintain the SAX project under section 15-401 of the Common Carrier

by Pipeline Law (220 ILCS 5/15-401 (West 2006)) and (2) acquire, when necessary, private

property under eminent-domain authority to install the SAX project as authorized by section 8-

509 of the Public Utilities Act (220 ILCS 5/8-509 (West 2006)). In this case, we provide only a

truncated synopsis to place landowners’ claims in context.

¶ 11                1. IEPC’s Application for a Certificate in Good Standing
                                and Eminent-Domain Authority

                                               - 10 -
¶ 12           In August 2007, IEPC applied for a certificate in good standing, seeking the

Commission’s authorization to (1) construct, operate, and maintain the SAX project and (2)

acquire, when necessary, private property under eminent-domain authority. Specifically, IEPC

sought (1) a 60-foot wide permanent easement right-of-way for the pipeline and (2) an additional

60-foot temporary easement to facilitate construction.

¶ 13           In July 2009, the Commission granted IEPC a certificate in good standing, which

authorized construction of the SAX project. The Commission, however, denied IEPC’s request

for eminent-domain authority, urging, instead, that IEPC continue negotiations with recalcitrant

landowners who had declined IEPC’s compensation offers. The Commission advised IEPC that

it could renew its request for eminent-domain authority by demonstrating that it had made

reasonable attempts to obtain the requisite easements through good-faith negotiations.

¶ 14           Some affected landowners (intervenors) appealed the Commission’s grant of a

certificate in good standing, and this court affirmed. Pliura Intervenors v. Illinois Commerce

Comm’n, 405 Ill. App. 3d 199, 200, 942 N.E.2d 576, 578 (2010) (Intervenors I). Specifically, we

rejected intervenors’ argument that the Commission erred by determining that (1) IEPC was fit,

willing, and able to construct, operate, and maintain an oil pipeline and (2) a public need existed

for the pipeline. Intervenors I, 405 Ill. App. 3d at 208, 942 N.E.2d at 584.

¶ 15               2. IEPC’s Renewed Petition for Eminent-Domain Authority

¶ 16           In July 2013, IEPC renewed its request for eminent-domain authority, seeking to

condemn specific tracts of land traversed by the planned SAX project route because the owners

of those respective properties had either (1) refused to negotiate with IEPC or (2) declined

IEPC’s compensation offers despite extensive negotiations.

¶ 17           Following a December 2013 administrative hearing, an administrative law judge

                                               - 11 -
(ALJ) recommended that the Commission grant IEPC eminent-domain authority. In April 2014,

the Commission accepted the ALJ’s recommendation and granted IEPC eminent-domain

authority. In so doing, the Commission explained that the grant of a request for eminent-domain

authority under section 8-509 of the Public Utilities Act requires “a utility [to] show that it made

a reasonable attempt to acquire the property at issue.” Intervenors affected by the Commission’s

grant of eminent-domain authority appealed, and this court affirmed. Pliura Intervenors v.

Illinois Commerce Comm’n, 2015 IL App (4th) 140592-U (Intervenors II). In affirming the

Commission’s authorization, we rejected intervenors’ argument that the grant of eminent-domain

authority was not supported by substantial evidence that IEPC had engaged in good-faith

negotiations. Id.

¶ 18                               3. IEPC’s Motion To Reopen

¶ 19           In May 2014, IEPC filed a “Motion to Reopen and Amend Order Concerning

Diameter of the [SAX project],” requesting an amendment to the July 2009 certificate in good

standing that the Commission issued. IEPC sought to reduce the pipe diameter of the SAX

project from 36 to 24 inches, explaining that uncertain economic conditions and market demand

for a different grade of crude oil caused IEPC to reevaluate the initial parameters of the SAX

project. In December 2014, the ALJ recommended that the Commission grant IEPC’s

amendment, subject to certain conditions. The Commission later determined that public

convenience and necessity required the issuance of an amended certificate to authorize a 24-inch

pipeline. Intervenors appealed, and this court affirmed the Commission’s order. Pliura

Intervenors v. Illinois Commerce Comm’n, 2016 IL App (4th) 150084-U (Intervenors III).

¶ 20           At the time of the traverse and condemnation proceedings in the instant cases, (1)

this court had published Intervenors I, which affirmed the Commission’s July 2009 grant of a



                                               - 12 -
certificate in good standing issued to IEPC; (2) Intervenors II—which challenged the

Commission’s grant of eminent-domain authority to IEPC—was pending before this court; and

(3) the parties were aware that pending before the Commission was IEPC’s motion to amend the

certificate in good standing to reflect the installation of a 24-inch diameter pipeline instead of a

36-inch diameter pipeline, which this court had yet to affirm in Intervenors III.

¶ 21              B. IEPC’s Final Offers to Landowners and IEPC’s Subsequent
                                   Condemnation Complaints

¶ 22           In May 2014, IEPC made final offers to each landowner in exchange for a

permanent easement and a separate temporary easement to be used during construction of the

SAX project. In total, IEPC sought (1) permanent easements traversing approximately 53.12

acres of landowners’ respective parcels and (2) temporary easements traversing approximately

71.76 acres of landowners’ respective parcels. In exchange for its aggregate land interests, IEPC

offered landowners total compensation of $1,344,145.

¶ 23           The following month—after landowners did not respond to IEPC’s final offers—

IEPC filed the condemnation complaints at issue, seeking to obtain right-of-way and easement

interests in landowners’ respective properties and to determine just compensation for both

interests. Appended to IEPC’s motion was the Commission’s (1) July 2009 order, which granted

IEPC authorization to construct the SAX project and (2) April 2014 order, which granted IEPC

eminent-domain authority.

¶ 24                             C. Landowners’ Traverse Motions

¶ 25           To facilitate the reader’s understanding of a traverse motion, we provide the

following synopsis of the motion’s purpose:

                       “ ‘A traverse and motion to dismiss challenge plaintiff’s right to condemn

               defendants’ property. [Citations.] It is settled law in Illinois that when a traverse is

                                                - 13 -
               filed, the burden is on the plaintiff to make a prima facie case of the disputed

               allegations. [Citations.] A prima facie case for the necessity of a condemnation is

               made by introducing a resolution or ordinance of the governing body which

               makes a finding that the condemnation is necessary. [Citations.] The agency that

               has been granted the power of eminent domain, rather than the court, has the

               authority to decide whether the exercise of the power is necessary to achieve an

               authorized purpose. Absent a clear abuse of this authority, the court will not

               inquire into the need or propriety of its exercise. [Citations.] Accordingly, where

               plaintiff establishes a prima facie case, it becomes the burden of defendant to

               show that there was an abuse of discretion by the governing board. [Citations.]’ ”

               Kuerth, 2016 IL App (4th) 150519, ¶ 51, 69 N.E.3d 287 (quoting Lake County

               Forest Preserve District v. First National Bank of Waukegan, 154 Ill. App. 3d 45,

               51, 506 N.E.2d 424, 428 (1987)).

¶ 26                                  1. The Parties’ Filings

¶ 27           In July 2014, landowners filed separate traverse motions, challenging IEPC’s

right to condemn a portion of their respective parcels to install and maintain the SAX project. In

particular, each landowner alleged that the following circumstances required dismissal of IEPC’s

condemnation complaints:

                      “2. *** [T]he property sought to be acquired *** is not necessary or

               convenient for the purpose for which it is sought to be taken.

                      3. *** [T]he amount of property sought to be taken *** is in excess of

               [IEPC’s] needs.

                      4. [IEPC] does not seek to use the property sought *** for a public



                                              - 14 -
               purpose.

                        5. *** [T]here has been no bona fide attempt to agree with [landowners]

               as to the just compensation and damages to be paid for the property sought to be

               taken.

                        6. *** [T]he project for which [IEPC] seeks to acquire [landowners’

               property] does not constitute a public convenience or necessity.”

(Per the parties’ agreement, in August 2014, the trial court consolidated landowners’ cases.)

¶ 28           In September 2014, IEPC filed a response, alleging, in pertinent part, as follows:

               “[I]t is clear that [landowners’ traverse motions are] almost entirely an effort to

               re-litigate issues that were already considered and resolved by the Commission

               and the Fourth District Appellate Court. [Landowners’] request that [the trial

               court] sit in review of the *** appellate court, which already decided the issues of

               ‘public need’ and ‘public convenience and necessity’, is entirely improper.”

IEPC also argued that landowners were (1) “estopped from contesting the ‘public need’ and

‘public convenience and necessity’ issues” affirmed by this court in Intervenors I and (2) the

claims raised in landowners’ traverse motions were “an impermissible collateral attack on the

Commission’s orders.”

¶ 29                    2. The Hearing on Landowners’ Traverse Motions

¶ 30           At the November 2014 hearing, landowners made the following arguments in

support of their traverse motions:

               “[Landowners’] position [is] that a traverse motion *** is an evidentiary hearing

               where [IEPC] has the burden to go forward, present evidence, and offer testimony

               that is subject to cross-examination. It is also [landowners’] understanding that



                                              - 15 -
               *** if [IEPC satisfies its] burden to show a prima facie case that testimony

               supports the premise that [IEPC] should have eminent domain and [IEPC]

               build[s] a prima facie case, then [landowners] have the ability to rebut that with

               testimony.

                      [Landowners] have *** witnesses ready, willing, and able to testify *** to

               rebut [IEPC’s] case. It is [landowners’] understanding [that] the [trial] court does

               not intend to entertain any witnesses but instead just simply [rule based] on

               affidavits [that] have been filed. *** [Landowners] would like to submit an offer

               of proof, [but] it is [landowners’] understanding *** that the court will not

               entertain offers of proof on this, given the fact that [the court] intends to treat

               [landowners’ traverse motions] as a [section] 2-619[(a)(9) motion to dismiss]

               hearing and just rule on the affidavits.

                      For that reason, [landowners] will rest on what [they] have filed in this

               case[.]”

(A motion to dismiss filed under section 2-619(a)(9) of the Code of Civil Procedure (Civil Code)

(735 ILCS 5/2-619(a)(9) (West 2014)), “admits all well-pleaded facts and all reasonable

inferences therefrom, and asserts an affirmative matter outside the complaint [that] bars or

defeats the cause of action.” Reynolds v. Jimmy John’s Enterprises, LLC, 2013 IL App (4th)

120139, ¶ 31, 988 N.E.2d 984.)

¶ 31           In response to landowners’ explanation, IEPC informed the trial court that it was

relying, in pertinent part, on arguments IEPC made at an October 2014 hearing. (The October

2014 hearing pertained to different groups of similarly situated McLean County landowners,

who are not parties to this appeal. The issue before the court during the October 2014 hearing



                                               - 16 -
concerned IEPC’s objection to the landowners’ request for discovery prior to conducting a

traverse hearing. In support of its objection, IEPC made arguments concerning the purpose of a

traverse hearing that IEPC relied upon in the instant case. See Enbridge Pipeline (Illinois), LLC

v. Temple, 2017 IL App (4th) 150346, ¶¶ 33, 91-95 (in which this court considered arguments

raised by the similarly situated landowners at the October 2014 hearing)).

¶ 32           Our review of the arguments raised at the October 2014 hearing shows that IEPC

argued generally that because a traverse motion is essentially a section 2-619(a)(9) motion to

dismiss, landowners were required—but failed—to raise an affirmative matter that defeated

IEPC’s condemnation complaints. IEPC also argued that landowners were collaterally estopped

from challenging the Commission’s (1) July 2009 grant of a certificate in good standing to IEPC,

which authorized construction of the SAX project and (2) April 2014 order, which granted IEPC

eminent-domain authority.

¶ 33           In dismissing landowner’s traverse motions in the instant case, the trial court

found, in pertinent part, the following: (1) landowners were collaterally estopped from

challenging the “public need, convenience, and use” underpinning the Commission’s July 2009

order authorizing IEPC to construct the SAX project, which the trial court noted this court had

affirmed on appeal, and (2) landowners had failed to assert an affirmative matter outside the

complaint that barred IEPC’s condemnation complaint as required by section 2-619(a)(9) of the

Civil Code. The court then clarified that it was also denying landowners’ request to make an

offer of proof regarding their witnesses’ expected rebuttal evidence.

¶ 34                   D. The Filing and Proceedings Pertaining to IEPC’s
                                   Condemnation Complaints

¶ 35                         1. Landowners’ Amended Counterclaim

¶ 36           In December 2014, landowners filed a consolidated “counterclaim for damages to

                                              - 17 -
the remainder,” which they later amended. Landowners’ March 2015 amended counterclaim

sought compensation from IEPC for the “damages directly suffered” by landowners to the

remainder of their respective properties as a direct result of the impending installation of the

SAX project. In addition to those damages, landowners asserted the following:

               “[T]he presence of hazardous materials pipeline upon the property *** and the

               terms, conditions, safety precautions, access rights, use restrictions, dangers, and

               stigma associated with a pipeline right-of-way grant will cause substantial,

               irreparable, and unavoidable damage to the remainder of the property as well as

               any property contiguous to the taken/damaged property[.]”

¶ 37                      2. The Hearings on IEPC’s Motions in Limine

¶ 38           At a September 2015 hearing, the trial court considered 29 motions in limine filed

by IEPC pertaining to six parcels the parties referred to as “residential cases” (McLean County

case Nos. 14-ED-27, 14-ED-43, 14-ED-44, 14-ED-45, 14-ED-52, and 14-ED-53). The parties

referred to the remaining parcels “agricultural cases.” In the interest of brevity, we provide only

the motions in limine pertinent to the resolution of this appeal.

¶ 39                   i. Carlisle Kelly, Daniel Summann, and Scott Cleve

¶ 40           IEPC requested that the trial court bar the testimony of Carlisle Kelly, Daniel

Summann, and Scott Cleve, whom landowners disclosed as “controlled expert witnesses” as

defined by Illinois Supreme Court Rule 213(f)(3) (eff. Jan. 1 2007). See Ill. S. Ct. R. 213(f)(3)

(eff. Jan. 1, 2007) (defining a controlled expert witness as a “party’s retained expert” and stating

the mandatory disclosure requirements that the party calling the expert must satisfy). IEPC

alleged that Kelly, Summann, and Cleve were not professional appraisers qualified to provide

expert opinions on the fair-market value of real estate. Instead, Kelly and Summann were



                                                - 18 -
expected to testify about their personal experience with an IEPC-owned, above-ground pipeline

located on their respective properties. Cleve was expected to testify to “drainage problems in

another county.” IEPC argued that such testimony was “irrelevant, speculative, and prejudicial.”

The court agreed with IEPC and barred the testimony of Kelly, Summann, and Cleve.

¶ 41                                       ii. Landowners

¶ 42             In December 2014, landowners disclosed that “each individual [landowner], or

their respective trustees and beneficiaries in the case of incorporeal [parties] are expected to offer

opinions, as well as facts, with respect to the value of the [residential] property involved in the

taking” as a controlled expert witness as defined by Rule 213(f)(3).

¶ 43             In April 2015, landowners in the residential cases also served IEPC with separate

Rule 213(f)(1) disclosures, identifying landowners who intended to provide lay witness opinion

testimony. See Ill. S. Ct. R. 213(f)(1) (eff. Jan. 1, 2007) (“A ‘lay witness’ is a person giving only

fact or lay opinion testimony.”). Landowners’ Rule 213(f)(1) disclosures noted, in pertinent part,

the following:

                 “[Landowners’ lay witness] opinions are further based on the risk inherently

                 created by the presence of an oil pipeline, which [each landowner] has researched,

                 and the stigma and fear associated with oil pipelines. [Each landowner] is of the

                 opinion that the safety and environmental risks associated with the pipeline will

                 devalue the remainder property.”

In addition, each landowner affirmed that based on a review of the “Enbridge Contractor

Program Safety Manual, 2013 Edition,” pipeline maintenance and testing, specifically,

hydrostatic testing, “will pose a safety issue for areas outside of the easement area[, which each

landowner] believes *** will likely create [fear] and stigma associated with the pipeline and



                                                - 19 -
negatively impact the remainder value of the property.”

¶ 44           At the September 2015 hearing on its motions in limine, IEPC urged the trial

court to bar landowners’ opinions because landowners (1) were not qualified to provide expert

valuation opinions under Rule 213(f)(3) and (2) based their lay witness opinions on improper

factors. Following further argument, the court granted IEPC’s motion “in its entirety.”

¶ 45                E. The Proceedings Conducted on IEPC’s Condemnation
                            Complaints and Subsequent Proceedings

¶ 46                                 1. The Residential Cases

¶ 47           In September 2015, the parties and trial court empanelled a jury to determine the

just compensation IEPC owed to the six landowners in the residential cases. Thereafter, the court

scheduled a hearing to consider, in part, three motions filed by IEPC, seeking to bar landowners’

appraisal experts Vic Armstrong, Marty Rave, and Michael McCann. In December 2014,

landowners disclosed Armstrong, Rave, and McCann as their controlled expert witnesses as

provided by Rule 213(f)(3). The substance of their respective expert opinions concerned just

compensation owed to landowners for IEPC’s property interests. In that regard, landowners’

experts were expected to testify as to the fair-market value of (1) IEPC’s permanent easement,

(2) IEPC’s temporary easement, and (3) the damages to the remainder of the respective parcels

after installation of the SAX project.

¶ 48           At the September 2015 hearing on IEPC’s motions—which took place prior to

opening statements—IEPC argued that the trial court should bar the expected opinion testimony

of landowners’ controlled expert witnesses because the “common thread” throughout was that

Armstrong, Rave, and McCann based their valuations regarding the fair-market value of

landowners’ parcels on improper elements. In particular, IEPC asserted that each expert factored

into their valuations (1) the danger of leaks, (2) fear associated with an underground pipeline,

                                               - 20 -
and (3) temporary interference with farming operations, which IEPC posited rendered their entire

valuations incompetent and, therefore, inadmissible.

¶ 49           IEPC also noted that later in December 2014, landowners supplemented their

initial disclosures of Armstrong and McCann to include their shared belief that “the pipeline will

carry a very negative statement with potential home buyers, including worries about safety

issues, explosions, environmental issues, pipeline leaks, and other hassles related to the easement

obligations.” As to Rave, IEPC argued that his valuations were also based on a land option that

the trial court had previously barred. (The parties referred to the land option as the “Rudesill

option.”) On this point, landowners conceded that Rave’s valuations considered the barred

Rudesill option.

¶ 50           In addition, IEPC informed the trial court that, in January 2015, landowners

delivered a universal serial bus (USB) drive containing over 7000 pages of information.

Landowners claimed that the USB drive contained McCann’s work file, which provided, in

pertinent part, comparable market sales data that McCann used to formulate his valuations of

landowners’ respective parcels. IEPC alleged that the USB drive contained “some 1,300 sales

from McLean County.” In February 2015, IEPC requested that landowners disclose the specific

comparable sales McCann used in his valuation calculations, but IEPC did not receive a

response. IEPC argued that McCann’s valuations were devoid of any comparable sales.

¶ 51           Following further argument, the trial court barred Armstrong, Rave, and McCann

from providing valuation testimony as controlled expert witnesses under Rule 213(f)(3), finding,

in pertinent part, that landowners’ valuation experts considered improper factors. In particular,

the court ruled that the consideration of (1) temporary interference with farming operations, (2)

negative stigmas, (3) oil leaks and spills, and (4) the failure to provide comparable sales rendered



                                               - 21 -
the valuations proffered by Armstrong, Rave, and McCann incompetent and inadmissible.

¶ 52           After denying landowners’ oral request to suspend the proceedings to permit the

acquisition of new controlled expert witnesses, IEPC began its case in chief and presented a

“Stipulation of Value Testimony of [IEPC’s] Appraisal Experts,” signed by both parties, that the

trial court accepted. The stipulation, which was based on valuations provided by IEPC’s expert

appraisers, valued just compensation for the six parcels at $124,000. Thereafter, IEPC rested its

case. Landowners then rested their case without providing any evidence. IEPC subsequently

made an oral motion for a directed finding that the court immediately granted.

¶ 53                                2. The Agricultural Cases

¶ 54           At an October 2015 pretrial hearing concerning the landowners in the agricultural

cases, the trial court considered IEPC’s motion to bar landowners’ testimony as to fair-market

value and remainder damage. Upon a query from the court, both parties relied on the respective

arguments raised at the September 2015 proceedings. The court granted IEPC’s motion in limine,

finding that landowners did not meet the qualifications of controlled expert witnesses as defined

by Rule 213(f)(3) and, thus, were not qualified to render such opinions. In addition, the court

also ruled that landowners were barred from providing lay opinion testimony on valuation or

remainder value because individual landowners either (1) were not properly disclosed, (2)

admitted in their deposition that they had no opinion regarding fair-market value or remainder

damages, (3) based their valuation opinions on speculation, or (4) considered improper elements

in formulating their opinions.

¶ 55           After the parties agreed that the trial court could conduct a bench trial on IEPC’s

condemnation complaints, IEPC began its case in chief and the court admitted a “Stipulation of

Value Testimony of [IEPC’s] Appraisal Experts,” signed by both parties. The stipulation, which



                                               - 22 -
was based on valuations provided by IEPC’s expert appraisers, valued just compensation for the

parcels in the agricultural cases at $233,500. Thereafter, IEPC rested its case. Landowners then

rested their case without providing any evidence. IEPC subsequently made an oral motion for a

directed finding, which the trial court granted.

¶ 56           This appeal followed.

¶ 57                                       II. ANALYSIS

¶ 58           Landowners’ claims concern the following two distinct matters: (1) IEPC’s

condemnation suit, which includes the trial court’s evidentiary rulings, and (2) the court’s denial

of landowners’ traverse motions. Prior to addressing the merits of those claims, we first explain

the unusual procedural posture of this appeal.

¶ 59                                 A. The Procedural Posture

¶ 60           While the parties’ appeal in the instant case was pending before this court, we

decided Kuerth, 2016 IL App (4th) 150519, 69 N.E.3d 287. In that case, Livingston County

landowners challenged IEPC’s authority to condemn a portion of their respective parcels for the

SAX project. In January 2017, this court sua sponte directed the parties in the instant case to file

supplemental briefs consistent with the views we expressed in Kuerth. The parties have done so.

In the interest of brevity, we briefly summarize Kuerth to provide context.

¶ 61                            B. This Court’s Decision in Kuerth

¶ 62           In Kuerth, we considered the propriety of the trial court’s rulings regarding (1)

evidentiary matters prior to the condemnation proceeding and (2) the denial of the landowners’

traverse motions, in which the landowners sought to challenge IEPC’s interest in condemning a

portion of their property to install the SAX project. Id. ¶ 85.

¶ 63           As to the trial court’s evidentiary ruling, we rejected the landowners’ specific



                                                 - 23 -
argument (among many presented) that the court abused its discretion by barring the landowners’

testimony concerning just compensation. Id. ¶ 95.

¶ 64           Prior to reaching the merits of the trial court’s rulings on the landowners’ traverse

motions, we briefly discussed the rationale underpinning the legislature’s January 2007 repeal of

Article VII of the Civil Code (Pub. Act 94-1055, § 95-1-5 (eff. Jan. 1, 2007) (repealing 735 ILCS

5/7-101 to 7-129)), which had previously governed eminent-domain proceedings, and its

replacement, the Eminent Domain Act (735 ILCS 30/1-1-1 to 99-5-5 (West 2014)). Kuerth, 2016

IL App (4th) 150519, ¶ 125, 69 N.E.3d 287. We noted that the Eminent Domain Act added a

new provision, section 5-5-5(c), which stated, in pertinent part, the following:

                       “ ‘Evidence that the [Commission] has granted a certificate or otherwise

               made a finding of public convenience and necessity for an acquisition of property

               (or any right or interest in property) for private ownership or control (including,

               without limitation, an acquisition for which the use of eminent domain is

               authorized under the Public Utilities Act ***) to be used for utility purposes

               creates a rebuttable presumption that such acquisition of that property (or right or

               interest in property) is (i) primarily for the benefit, use, or enjoyment of the public

               and (ii) necessary for a public purpose.’ ” Id. (quoting 735 ILCS 30/5-5-5(c)

               (West 2014)).

¶ 65           This court then discussed the operation of rebuttable presumptions in civil

proceedings and the amount of evidence required to rebut a presumption. Id. ¶¶ 131-33. We

noted that in addition to typical presumptions, which require “sufficient” evidence to rebut, trial

courts have occasionally imposed a greater burden of production upon a party challenging a

presumption, which is sometimes referred to as a strong presumption. Id. ¶ 133. “Due to



                                               - 24 -
compelling policy considerations, a party challenging a strong presumption must present clear

and convincing evidence to rebut the presumption.” Id. ¶ 134. From that premise, we then

outlined the rationale underlying this court’s holding that the Commission’s determinations were

entitled to strong deference, which could be rebutted only with clear and convincing evidence to

the contrary. Id. ¶ 138. Specifically, we held as follows:

               “[T]he Commission, having been vested with authority by the legislature to

               resolve the technical issues that come before it, and presumably possessing the

               expertise to do so, should similarly be accorded deference with regard to the

               issues concerning the construction of a pipeline in this state. Deeming the

               Commission’s findings worthy of a strong presumption is merely an

               acknowledgment of that expertise and would serve as a caution to trial courts to

               not easily disregard the finding of the Commission. Strong public policy favors

               that the landowners should be required to present clear and convincing evidence

               before the applicable presumptions burst.” Id. ¶ 140.

¶ 66           Although not statutorily mandated, we held further that the Commission’s

determination that IEPC had negotiated in good faith with landowners, which was also based on

the Commission’s presumed expertise in determining whether to grant an entity eminent-domain

authority, warranted “substantial deference.” Id. ¶ 148.

¶ 67           In Kuerth, we concluded that the court’s denial of the landowners’ traverse

motions effectively deprived them of the ability to (1) rebut the aforementioned statutory

presumptions and (2) refute the Commission’s determination that IEPC had negotiated in good

faith. Id. In so concluding, we vacated the trial court’s denial of the landowners’ traverse motions

and remanded the matter back to the trial court for the limited purpose of conducting a proper



                                               - 25 -
traverse hearing. Id. ¶ 151. We then provided authority for our decision to retain jurisdiction of

the matters presented despite our remand. Id. ¶¶ 154-58.

¶ 68            We reaffirm our holding in Kuerth, and because we find the facts presented in the

instant case strikingly similar, we deem Kuerth applicable to the claims raised in this appeal.

¶ 69                                C. IEPC’s Condemnation Suit

¶ 70            In their original brief to this court, landowners argued that the trial court abused

its discretion by barring (1) evidence about potential dangers associated with the SAX project

such as hydrostatic testing, oil spills, oil leaks, the stigma associated with oil pipelines, fire

dangers, and the potential for explosions; (2) the Rudesill option; (3) landowners’ testimony

regarding just compensation; and (4) landowners’ controlled expert witnesses. As noted

previously, in January 2017, we essentially requested landowners to revisit their initial

arguments in light of Kuerth. In their supplemental brief, landowners assert that the evidence and

testimony regarding the just compensation they sought to introduce in the instant case was either

“vaguely similar to issues raised” in Kuerth, distinguishable from Kuerth, or Kuerth was “not

directly applicable.”

¶ 71            In the instant case—as in Kuerth—the sole overarching issue throughout

concerned IEPC’s intent to acquire right-of-way and easements interests over certain real estate

for the planned construction of the SAX project. To achieve that objective, IEPC attempted to

negotiate with holdout landowners regarding the fair-market value of its interests in their

respective properties. In June 2014—after settlement negotiations with landowners failed—IEPC

executed the eminent-domain authorization the Commission granted by filing condemnation

complaints, which sought a jury’s determination as to just compensation for its interests in

landowners’ parcels. Although landowners filed a counterclaim on the issue of damages to the



                                                 - 26 -
remainder of their respective properties following installation of the SAX project, that damage

claim was merely a subcategory of just compensation the jury had yet to determine.

¶ 72           In June 2014—after IEPC filed its condemnation complaints—the only issue to be

decided was the fair-market value of IEPC’s interests in landowners’ properties—that is, the just

compensation that IEPC owed to landowners for its property interests. See Enbridge Pipelines

(Illinois), L.L.C. v. Troyer, 2015 IL App (4th) 150334, ¶ 23, 38 N.E.3d 1282 (Once “IEPC ***

established its condemnation rights,” the only issue remaining was “to set just compensation.”).

Indeed, the primary goal in a partial condemnation—such as this one—“is to provide

compensation that is ‘just’ in the sense that it places the landowner in the same economic

position after the condemnation as before.” City of Springfield v. West Koke Mill Development

Corp., 312 Ill. App. 3d 900, 904, 728 N.E.2d 781, 785 (2000). “Given the technical and

particularized process employed to calculate the just compensation that a condemnor should

provide for its interest in a condemnee’s property, a condemnation proceeding essentially

becomes a contest on the credibility of the parties’ experts.” Hoke, 2017 IL App (4th) 150544,

¶ 108.

¶ 73           In Kuerth, this court affirmed the trial court’s judgment, which barred

landowners’ testimony as well as their expert witnesses. We held that their respective opinions

were based on fear and stigma, which was “subjective, speculative, and improper evidence” that

clearly failed to meet “minimum standards of reliability” because they included “improper

elements of damage.” Kuerth, 2016 IL App (4th) 150519, ¶¶ 95, 114, 117, 69 N.E.3d 287.

Despite landowners’ claims to the contrary, we conclude that the instant case is strikingly similar

to Kuerth.

¶ 74           In this case, landowners essentially contend that the trial court abused its



                                               - 27 -
discretion by barring their proposed valuation testimony as well as the expected testimony of

their disclosed controlled expert witnesses, Armstrong, Rave, and McCann. We disagree.

¶ 75           “Generally ***, evidentiary motions, such as motions in limine, are directed to the

trial court’s sound discretion. A trial court’s ruling on such motions will not be disturbed on

review absent an abuse of that discretion.” In re Leona W., 228 Ill. 2d 439, 460, 888 N.E.2d 72,

83 (2008). “The threshold for finding an abuse of discretion is high.” Id. “A trial court will not

be found to have abused its discretion with respect to an evidentiary ruling unless it can be said

that that no reasonable [person] would take the view adopted by the court.” Id.

¶ 76           Over 55 years ago, the supreme court held that “where a witness has considered

improper elements of damage, his testimony will be deemed incompetent, [citations] even

though in part based upon proper elements.” Trunkline Gas Co. v. O’Bryan, 21 Ill. 2d 95, 100,

171 N.E.2d 45, 48-49 (1960). This proposition of law remains valid. See Department of

Transportation v. Rasmussen, 108 Ill. App. 3d 615, 625, 439 N.E.2d 48, 56 (1982) (“Where a

witness has considered improper elements of damage, his testimony will be deemed incompetent,

even though in part based upon proper elements.”); see also Enbridge Energy, Limited

Partnership v. Fry, 2017 IL App (3d) 150765, ¶ 56 (citing Trunkline approvingly for the

proposition that “the [valuation] testimony of a witness, who ha[s] considered an improper

element of damage, would be deemed incompetent”).

¶ 77           We agree with the trial court that Armstrong, Rave, and McCann based their

valuations on numerous improper factors. These inappropriate factors included fear and stigma

associated with oil pipelines, potential for oil leaks, and the unfounded speculation that

hydrostatic testing would pose unspecified safety concerns. Given our agreement with the court’s

evidentiary rulings, which essentially barred all of landowners’ expected valuation testimony, we



                                               - 28 -
also see no reason to disturb the court’s grant of directed findings and verdicts in the residential

and agricultural cases.

¶ 78           We note, in passing, that landowners also raise the argument that the trial court

abused its discretion by barring land valuation testimony that was based, in part, on the Rudesill

option. As best as we can tell, the Rudesill option was a land-option agreement between an

undisclosed land developer and landowners, Margot and Kurt Rudesill (McLean County case

No. 14-ED-52, this court’s case No. 4-15-0811). Landowners represented to the court that

“developers went to the Rudesills and purchased an option at $30,000 an acre” for a portion of

the Rudesills’ property. IEPC represented to the court that the initial Rudesill option had expired

on December 1, 2014. IEPC then informed the court, as follows:

               “In 2015, several days before *** Rave testified, there was an amendment to the

               option [for] no additional consideration. It’s now an option between *** Rave,

               who’s an expert witness in the case, and Margot Rudesill, who’s a defendant in

               the case. *** [I]t contains flowery language about how *** Rave wouldn’t be

               interested [in exercising the option] if the pipeline’s going to be built.”

¶ 79           We omitted an earlier comprehensive discussion of the Rudesill option because,

despite their claim, landowners have failed to direct this court’s attention to the exact language of

either of the supposed Rudesill options. Indeed, in IEPC’s brief to this court, it correctly notes

that “landowners never provide a direct citation to the Rudesill option or any statement of its

terms.” In their reply brief, landowners do not address their glaring omission. Given their failure,

we reiterate the following:

               “A reviewing court is entitled to have issues clearly defined with pertinent

               authority cited and cohesive arguments presented *** and it is not a repository



                                                - 29 -
                into which an appellant may foist the burden of argument and research [citation];

                it is neither the function nor the obligation of this court to act as an advocate or

                search the record for error [citation].” (Internal quotation marks omitted.) Country

                Mutual Insurance Co. v. Styck’s Body Shop, Inc., 396 Ill. App. 3d 241, 254-55,

                918 N.E.2d 1195, 1207 (2009).

See Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016) (arguments in an appellant’s brief “shall contain the

contentions of the appellant and the reasons therefor, with citation of the authorities and the

pages of the record relied on”).

¶ 80            Accordingly, because landowners’ argument concerning the Rudesill option was

deficient, they have forfeited this issue. See Country Mutual, 396 Ill. App. 3d at 255, 918 N.E.2d

at 1207 (recognizing the defendant’s forfeiture because it failed to provide a cohesive argument

on appeal).

¶ 81            Although our earlier analysis indicates approval of the trial court’s rulings (1)

barring landowners’ disclosed valuation testimony and (2) granting directed findings and

verdicts in IEPC’s favor, we are not at this point affirming the trial court’s judgment, for reasons

we later explain.

¶ 82                               D. Landowners’ Traverse Motions

¶ 83            We previously provided a summary of our decision in Kuerth, which we deemed

applicable to landowners’ claims regarding the November 2014 traverse hearing at issue in this

case. In the interest of brevity, we need not revisit (1) the legislature’s rationale for enacting a

new statutory section to govern eminent-domain issues, (2) the history and operation of

rebuttable presumptions, (3) the amount of evidence necessary to rebut the type of presumption

at issue, or (4) that the Commission’s good-faith finding—which is a prerequisite for granting an



                                                 - 30 -
entity eminent-domain authority—was entitled to substantial deference from the trial court. For

our purposes, it is sufficient to reiterate our overarching holding in Kuerth, as follows:

                    “Accordingly, based on the aforementioned recitation of the purpose of a

               traverse hearing and the plain language of section 5-5-5(c) of the Act, we hold

               that when the Commission granted IEPC a certificate in good standing to

               construct the SAX project and, later, granted IEPC eminent-domain authority to

               complete the SAX project, IEPC enjoyed two rebuttable presumptions—that is,

               that IEPC’s interest in landowners’ respective properties was (1) primarily for the

               benefit, use, or enjoyment of the public; and (2) necessary for a public purpose.

               For reasons that we have already mentioned, in addition to those two rebuttable

               presumptions, the Commission’s determination that IEPC engaged in good-faith

               negotiations, which was a necessary finding to its grant of eminent-domain

               authority in IEPC’s favor, warrants substantial deference by the trial court. Thus,

               after filing their respective traverse motions, landowners were entitled to present

               relevant evidence to rebut and refute, respectively, those three issues.” Kuerth,

               2016 IL App (4th) 150519, ¶ 148, 69 N.E.3d 287.

¶ 84                                 1. The Standard of Review

¶ 85           When reviewing the denial of a traverse motion, this court considers whether the

trial court’s determination was against the manifest weight of the evidence. City of Chicago v.

Zappani, 376 Ill. App. 3d 927, 931, 877 N.E.2d 17, 21 (2007). “Specifically, the manifest weight

of the evidence standard is applied to the trial court’s finding that a condemnor acted in good

faith.” Id. at 931-32, 877 N.E.2d at 21-22.

¶ 86                             2. Landowners’ Claims of Error



                                                - 31 -
¶ 87           In their supplemental brief to this court, landowners contend that the trial court

erroneously considered the traverse hearing as a motion to dismiss under section 2-619(a)(9) of

the Civil Code. We agree.

¶ 88           During the November 2014 hearing on landowners’ traverse motions, IEPC

argued that this court’s decision in Koke Mill stood for the proposition that a traverse motion is

essentially a motion to dismiss under section 2-619(a)(9) of the Civil Code. In Koke Mill, this

court affirmed the trial court’s denial of Koke Mill’s traverse and motion to dismiss because

“Koke Mill did not support its [traverse motion] with any evidence of the [City of Springfield’s]

lack of [a] good faith [offer].” Koke Mill, 312 Ill. App. 3d at 908, 728 N.E.2d at 787.

¶ 89           We reject the notion that Koke Mill stands for the broad proposition that all

traverse hearings are akin to a motion to dismiss under section 2-619(a)(9) of the Civil Code. We

note that Koke Mill, which was decided seven years before the legislature’s January 2007

enactment of the Eminent Domain Act and 15 years before our aforementioned overarching

holdings in Kuerth, involved the exercise of municipal condemnation powers under article VII of

the Civil Code, which has since been repealed. Specifically, Koke Mill involved a landowner’s

challenge to the City of Springfield’s power to condemn private property for the public purpose

of widening a city road. Koke Mill, 312 Ill. App. 3d at 902, 728 N.E.2d at 783.

¶ 90           Here, the Commission, with the presumed expertise that it possesses as an agency,

exercised its condemnation powers for the purpose of acquiring private property for private

ownership and control, which is governed by section 5-5-5(c) of the Eminent Domain Act. See

735 ILCS 30/5-5-5(b), (c) (West 2014) (promulgating different standards when a condemning

authority seeks to acquire property for public use versus private use, respectively). We reject

IEPC’s interpretation of Koke Mill and reiterate and reaffirm our holding that a traverse hearing



                                               - 32 -
is a limited proceeding that affords a landowner the first and only opportunity to challenge a

condemnor’s authority and, thus, “is akin to a hybrid proceeding in which specific presumptions

must be rebutted by landowners challenging the condemnation filing at issue.” Kuerth, 2016 IL

App (4th) 150519, ¶ 169, 69 N.E.3d 287.

¶ 91           In its supplemental brief to this court, IEPC does not address landowners’ specific

section 2-619(a)(9) claim, despite its representations to the trial court during the November 2014

hearing. Instead, IEPC responds that (1) the trial court correctly conducted the traverse

proceedings in accordance with Kuerth, (2) landowners failed to rebut the statutory presumptions

of public use and public necessity, (3) landowners “presented nothing” to refute the

Commission’s determination that IEPC had negotiated with landowners in good faith, and (4)

remand is not warranted because landowners are attempting to litigate issues that this court noted

in Kuerth were “not the proper subjects of a traverse hearing” (id. ¶ 164). IEPC misconstrues the

narrow issue before us.

¶ 92           Our narrow scope of review concerns whether the trial court afforded landowners

their only opportunity to challenge the Commission’s condemnation powers as provided by

section 5-5-5(c) of the Eminent Domain Act. We mean specifically the statutory presumptions of

public use, public necessity, and the substantial deference afforded the Commission’s

determination that IEPC made good-faith offers to landowners. Thus, neither the strength of the

Commission’s presumptions nor the landowners’ likelihood of success in rebutting the

established presumptions are at issue before us.

¶ 93           At the November 2014 hearing, the trial court effectively deprived landowners of

the opportunity to call witnesses in support of their traverse motions because the court

considered the hearing akin to a section 2-619(a)(9) motion to dismiss. Indeed, the court even



                                               - 33 -
refused landowners’ offer of proof, which would merely have disclosed to the trial court and

opposing party the nature of the offered evidence and would have allowed this court to determine

on appeal whether the exclusion of the evidence was proper. See People v. Pelo, 404 Ill. App. 3d

839, 875, 942 N.E.2d 463, 494 (2010); Kim v. Mercedes-Benz, U.S.A., Inc., 353 Ill. App. 3d 444,

451, 818 N.E.2d 713, 719 (2004). In so doing, the court effectively deprived landowners of the

opportunity to challenge the condemnation of their respective parcels of land afforded them

under section 5-5-5(c) of the Eminent Domain Act.

¶ 94          The following passage from our decision in Kuerth fully applies to the instant

case:

                      “The Commission’s July 2009 grant of a certificate in good standing and

              April 2014 grant of eminent-domain authority and the rebuttable presumptions

              those decisions generated in IEPC’s favor were merely the first steps in this

              process. The trial court’s dismissal of landowners’ traverse motions effectively

              deprived landowners of exercising the option of presenting relevant evidence to

              (1) rebut the presumptions of public use and public necessity that IEPC possessed

              when it filed its condemnation suit and (2) refute the Commission’s determination

              that IEPC had engaged in good-faith negotiations when the Commission granted

              IEPC eminent-domain authority.” Kuerth, 2016 IL App (4th) 150519, ¶ 151, 69

              N.E.3d 287.

¶ 95          Accordingly, we vacate the trial court’s denial of landowners’ respective traverse

motions and remand for limited proceedings.

¶ 96          Although we have also expressed our approval of the trial court’s rulings (1)

barring landowners’ disclosed valuation testimony and (2) granting directed verdicts in IEPC’s



                                              - 34 -
favor, we have not yet affirmed, reversed, or modified the trial court’s judgment. Our ultimate

determination in this case will occur only after the trial court conducts a proper traverse hearing

in accordance with this court’s direction, certifies the record to this court, and the parties have

had an opportunity to supplement their briefs to this court with regard to the trial court’s

expedited traverse ruling. Accordingly, because no judgment has been rendered by this court, (1)

no mandate need issue and (2) this court retains general jurisdiction. More important, upon the

filing of this opinion, the trial court is vested with the authority to conduct an expedited hearing

for this limited purpose in accordance with the following directions we now provide. See id.

¶¶ 152-58.

¶ 97                                  E. Directions on Remand

¶ 98           As previously noted, the issues presented in the instant case are similar to those

we addressed in Kuerth. After this court vacated the trial court’s denial of landowners’ traverse

motions in Kuerth, we provided the trial court comprehensive guidance regarding the appropriate

procedure to employ on remand. Id. ¶¶ 164-80. Given the length of time and amount of resources

already expended in litigating the construction of the SAX project—and in the interest of judicial

economy and finality—we provide the following directions.

¶ 99                         1. Limited Scope of the Traverse Hearing

¶ 100          As previously noted, in June 2014—when IEPC filed its complaints for

condemnation against landowners’ respective properties—IEPC enjoyed the rebuttable

presumptions that its interests in landowners’ respective tracts of land were (1) primarily for the

benefit, use, or enjoyment of the public and (2) necessary for a public purpose. In addition to

those presumptions, the Commission determined that eminent-domain authority in IEPC’s favor

was warranted because good-faith negotiations between IEPC and landowners had failed. Thus,



                                                - 35 -
landowners were entitled to present relevant evidence to rebut these specific presumptions and to

refute the good-faith finding. We note, however, that any attempt by landowners to call into

question the Commission’s (1) July 2009 certificate in good standing, (2) April 2014 grant of

eminent-domain authority, or (3) December 2014 amendment to the July 2009 certificate in good

standing would not be appropriate because these matters are not the proper subjects of a traverse

hearing. On remand, the trial court should decline to consider them.

¶ 101          Based on the aforementioned discussion of the proper scope of a traverse hearing,

the trial court on remand should consider only two matters, which are landowners’ claims

challenging (1) the rebuttable presumptions of public use and public necessity and (2) the

Commission’s determination as to good faith, as generally set forth in paragraphs 2 through 6 of

landowners’ July 2014 traverse motions.

¶ 102                       2. Discovery and Proceedings on Remand

¶ 103          Consistent with the limited nature of a traverse motion, as well as our limited

remand, we direct the trial court to assume control of the discovery proceedings in the instant

case by requiring any discovery request to set forth with specificity (1) the information the party

seeks, (2) the alleged source of that information, and (3) the relevance of the information sought,

given the limited remand in this case. The aforementioned listing, however, does not preclude

the court from imposing further discovery requirements.

¶ 104          The trial court should determine whether any discovery sought is appropriate and

should deny any request to depose or submit interrogatories that seek information the court

deems irrelevant or that already exists in the record or is already in the possession of the party

making the discovery request. If the court determines that discovery—strictly limited to the

aforementioned issues—is warranted, it shall actively supervise to ensure discovery occurs in an



                                                - 36 -
efficient and expeditious manner.

¶ 105            Given the extensive litigation that has already occurred in this matter and our

explicit direction that the trial court conduct an expedited traverse hearing limited to the claims

at issue, the court should inquire whether any information sought by landowners through

discovery already exists in the record in this matter. For instance, in Intervenors II, in which this

court affirmed the Commission’s grant of eminent-domain authority to IEPC, John McKay,

IEPC’s manager of land services, provided detailed testimony about the procedures IEPC

employed to identify, contact, educate, and negotiate good-faith offers IEPC extended to

recalcitrant landowners. See Intervenors II, 2015 IL App (4th) 140592-U, ¶¶ 23-26

(summarizing McKay’s testimony before the ALJ). Landowners, who participated in these

proceedings, were permitted to cross-examine McKay. Thus, any claim by landowners that they

now need to depose McKay to refute that IEPC’s condemnation suit was filed after good-faith

efforts to negotiate had failed should be met with skepticism by the trial court. The court should

permit IEPC to challenge landowners’ additional requests for discovery by demonstrating that

the information sought is either irrelevant to the traverse proceedings or cumulative because the

additional discovery sought already appears in the record or is in the possession of landowners or

their counsel.

¶ 106            On remand, the trial court should conduct a two-stage traverse hearing. At the

first stage, the court should focus solely on whether landowners can present (1) clear and

convincing evidence to rebut the presumptions of public use and public necessity and (2)

sufficient evidence to refute the substantial deference afforded the Commission’s good-faith

determination. If the court determines that landowners have done so, then the court should

proceed to the second stage, which would contemplate a further hearing where the parties could



                                                - 37 -
present evidence in support of their respective positions.

¶ 107          We direct the trial court to schedule and otherwise supervise discovery and

conduct further proceedings regarding a traverse hearing in an expedited fashion. If, in the

court’s judgment, landowners fail to (1) rebut the presumptions of public use and public

necessity in IEPC’s favor or (2) successfully refute the Commission’s good-faith determination,

the court should so rule as to those specific issues, deny landowners’ traverse motions, certify the

record, and return the matter back to this court. If landowners present sufficient evidence to rebut

the presumptions or to refute the good-faith determination, the court should then conduct a

further hearing as to those claims on the traverse motions.

¶ 108          If the court finds in favor or one or more landowners, then it should enter an order

denying IEPC’s condemnation motion as to that landowner or those landowners. Conversely, if

the court rules in IEPC’s favor following the traverse hearing, it should enter an order to that

effect. Regardless of the decision rendered, if a traverse hearing is conducted, the court should

again certify the record in this matter to this court so that we may then resolve this appeal.

¶ 109          If the trial court finds that landowners have overcome the first-stage hurdle, then

second-stage proceedings regarding the traverse hearing shall be tried by the court instead of a

jury. In this regard, we note that section 10-5-5 of the Eminent Domain Act, which is entitled,

“Compensation; Jury,” states that “[w]hen compensation is so made by the condemning

authority, any party, upon application, may have a trial by jury to ascertain the just compensation

to be paid.” 735 ILCS 30/10-5-5 (West 2014). No such provision entitling landowners to a jury

determination in a traverse hearing appears in section 5-5-5 of the Eminent Domain Act, which

governs traverse hearings and appears immediately preceding section 10-5-5 of the Eminent

Domain Act. See Hamilton v. Conley, 356 Ill. App. 3d 1048, 1056, 827 N.E.2d 949, 957 (2005)



                                                - 38 -
(a tenet of statutory construction provides that if one section of a statute contains a specific

provision, the absence of that same provision from a similar section is significant to show a

different legislative intent for the statutory sections at issue). Further, our research has disclosed

no case in which the issues presented in a traverse motion were resolved by a jury.

¶ 110                                3. The Timeline on Remand

¶ 111          As we noted in Kuerth, 2016 IL App (4th) 150519, ¶ 177, 69 N.E.3d 287, the

appellate court, in other contexts, has remanded a cause to conduct an expedited hearing on a

limited issue and imposed specific directions regarding when the trial court was expected to

accomplish the appellate court’s direction. For example, in People v. Bohanan, 243 Ill. App. 3d

348, 612 N.E.2d 45 (1993), this court remanded the matter to the trial court for the limited

purpose of conducting an expedited hearing in accordance with Batson v. Kentucky, 476 U.S. 79

(1986). In so doing, the appellate court provided the following directions on remand:

                       “Upon completion of the preceding steps, the trial court must make both

               credibility and factual determinations based on the proffered evidence. These

               findings, including the record, shall be filed with the clerk of this court within 60

               days of the filing of this opinion. This court retains jurisdiction for the purpose of

               reviewing the trial court’s determinations pursuant to Batson. Both defendant and

               the State will be permitted to submit supplemental briefs relative to this issue in

               this court.” Bohanan, 243 Ill. App. 3d at 352, 612 N.E.2d at 48.

See also People v. Fellers, 2016 IL App (4th) 140486, ¶ 36 (while retaining jurisdiction over the

case, the appellate court remanded to the trial court for the limited purpose of conducting an

appropriate hearing on the defendant’s ineffective-assistance-of-counsel claim); Fleming v.

Moswin, 2012 IL App (1st) 103475-U, ¶¶ 45-46, 976 N.E.2d 447 (while retaining jurisdiction



                                                - 39 -
over the case, the appellate court remanded to the trial court for the limited purpose of

conducting a Batson hearing within 60 days and requiring the parties to file responses within 14

days of the trial court’s ruling on remand).

¶ 112           Unlike Bohanan, we prefer to forego mandating that the trial court conduct the

traverse hearing within a specific time frame. Instead, we leave these timing issues to the trial

court’s discretion. However, given this court’s direction that the trial court should conduct an

expedited hearing limited to landowners’ traverse motions, we expect that the trial court will do

so at the earliest possible opportunity.

¶ 113           Because we have concluded that the trial court failed to conduct a proper traverse

hearing, we vacate the court’s traverse judgment and remand this cause for the limited purpose of

conducting an expedited traverse hearing in compliance with this court’s aforementioned

directions. In so ordering, this court retains jurisdiction to review the trial court’s ruling

following remand.

¶ 114           Within 21 days following the trial court’s certification of the record to this court,

any party who is aggrieved by the trial court’s rulings on remand may submit to this court a

supplemental brief addressing solely any issues related to those rulings. Thereafter, the opposing

party or parties shall have 21 days to file any response. This court will not grant any request for

an extension of time to file supplemental briefs. Arguments on issues not directly related to the

traverse hearing on remand may not be raised without this court’s permission. In due course, this

court will issue its decision on all issues raised in this appeal.

¶ 115                                      III. CONCLUSION

¶ 116           For the foregoing reasons, we vacate the trial court’s traverse judgment and

remand with directions for further proceedings consistent with the views expressed herein.



                                                 - 40 -
¶ 117   Vacated; cause remanded with directions.




                                     - 41 -